Citation Nr: 1329609	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include menorrhagia and uterine fibroids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to 
November 1982, from September 1984 to September 1987, and 
from November 1989 to April 2004. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The Veteran's claims 
file is now in the jurisdiction of the North Little Rock, 
Arkansas RO. 

In February 2011, the Veteran testified at a travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  In January 2012, 
the Board remanded the matter for additional development.

In January 2012, the Board also remanded the issue of 
entitlement to service connection for residuals of sexual 
trauma, to include a psychiatric disorder.  In an August 
2012 rating decision, the Agency of Original Jurisdiction 
(AOJ) granted service connection for depression with 
compulsive gambling; this was considered a full grant of the 
benefits sought.  Thus, this issue is no longer part of the 
current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-
59 (Fed. Cir. 1997) (notice of disagreement following denial 
of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In October 2012, the Veteran submitted a signed pre-printed 
form indicating that she was satisfied with the grant of an 
issue on appeal and that she wished to withdraw the 
remaining issues that the Board had remanded.  However, in 
May 2013, the Veteran's representative submitted argument on 
the issue of service connection for a gynecological 
disorder.  Given these conflicting documents it is unclear 
whether the Veteran wishes to withdraw her appeal.  Hence, 
since her representative's argument is subsequent to her 
withdrawal request and to ensure the Veteran is not 
prejudiced, the Board is continuing to treat this issue as 
being on appeal.  If the Veteran does wish to withdraw the 
issue, she or her representative should submit a new request 
for withdrawal. 
The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.


REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

During the Board hearing, the Veteran testified that she had 
heavy menstrual cycles while on active duty and was later 
diagnosed with uterine fibroids.  Board Hearing Tr., at 6-7.  
She said she continues to have symptoms, but her symptoms 
are not as severe since she changed the type of birth 
control she was using.  Id.  

The Veteran's service treatment records show that she had 
periodic complaints of irregular menses.  In December 1998, 
she complained of heavy bleeding and acute pain, which was 
thought to be secondary to her birth control pills.  In 
March 1999, an intrauterine device (IUD) was inserted and 
later removed in March 2002.  In October 2002, she was 
placed on oral contraceptives for both birth control and 
cycle control.  In June 2003, it was noted that her menses 
was very irregular and another IUD was inserted.  She was 
discharged from active duty in April 2004.

Treatment records from the Naval Hospital at Camp Pendleton 
indicate that the Veteran underwent an ultrasound in 
December 2005.  The impression was an anteflexed uterus, a 
fibroid at the fundus of the uterus and right of the 
midline, and a possible submucosal fibroid in the 
endometrial cavity versus fluid collection with debris.  A 
February 2006 record notes that the Veteran had a one-year 
history of menometrorrhagia and several possible etiologies 
were noted.  The IUD was removed.  A September 2006 record 
notes a history of menorrhagia with uterine fibroids.  



A.  VA Examination

In January 2012, the Board remanded the issue, in part, to 
obtain a VA examination and medical opinion.  A VA 
examination was conducted in February 2012.  The examiner 
noted that the Veteran had a diagnosis of menorrhagia from 
1984 to 1997, which had been treated with oral contraceptive 
pills and IUDs.  The examiner noted that the Veteran was 
currently being treated for menorrhagia with a Mirena IUD 
since 2009.  The examiner also indicated that the Veteran 
did not have fibroids, noting that an ultrasound was needed 
to evaluate but that there was no uterine enlargement on 
examination.  The examiner indicated that there were no 
records in the claims file related to a diagnosis of 
fibroids; no ultrasounds and no examinations.  

In this case, the Board finds that the February 2012 VA 
examination is inadequate because the VA examiner did not 
review or consider the December 2005 ultrasound and related 
findings of uterine fibroids.  The examiner noted that an 
ultrasound was needed to evaluate whether the Veteran 
currently had fibroids, but none was performed.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Because the February 2012 VA examiner did not address 
relevant evidence of record or conduct the necessary tests 
to make a determination on the claim, the Board finds that 
the examination was inadequate and a remand is necessary.

B.  VA and Other Treatment Records

The record reflects the Veteran receives ongoing treatment 
at the Central Arkansas Veterans Healthcare System and 
through TRICARE.  The record includes VA treatment records 
dated through March 2012, and TRICARE records from the Naval 
Hospital at Camp Pendleton dated from December 2005 to 
September 2007 and from the Occupational Health Clinic at 
Pine Bluff Arsenal dated in September 2010.  On remand, an 
attempt should be made to obtain any outstanding, pertinent 
treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding, pertinent private 
and/or VA treatment records should be 
obtained and incorporated in the claims 
folder.  Specifically, this should include 
any treatment records from the Central 
Arkansas Veterans Healthcare System since 
March 2012; any treatment records from the 
Naval Hospital at Camp Pendleton dated 
prior to December 2005 and since September 
2007; and any treatment records from the 
Occupational Health Clinic at Pine Bluff 
Arsenal.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
VA.  All attempts to procure such records 
must be documented in the file.  If any of 
the records requested are unavailable, 
clearly document the claims file to that 
effect and notify the Veteran of any 
inability to obtain these records, in 
accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of any gynecological disorders 
related to her complaints of menorrhagia.  
The claims file, as well as any records in 
Virtual VA, should be made available to 
and be reviewed by the examiner in 
conjunction with the examination. 

Any required tests should be performed, if 
deemed necessary by the examiner.  An 
ultrasound, however, must be performed to 
determine whether the Veteran currently 
has uterine fibroids.  

The examiner is requested to identify all 
current gynecological disorders, to 
specifically include uterine fibroids and 
menorrhagia.  With respect to each 
diagnosed disorder, the examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder 
first manifested in service or is 
otherwise causally related to service, to 
include the use of IUDs therein.  In 
rendering this opinion, the examiner is 
asked to consider and discuss the 
December 2005 ultrasound and February 2006 
records noting a one-year history of 
menometrorrhagia.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner cannot provide the 
requested opinions without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be 
made without resorting to speculation.

3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
her representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


